Citation Nr: 1446008	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar and thoracic paraspinal strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1978 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Denver, Colorado, which granted service connection for lumbar and thoracic paraspinal strain and assigned an initial rating.  The Veteran appealed the initial rating and the matter is now before the Board.  Because the Veteran changed his address in September 2010, all development and consideration since then has been done by the RO in Pittsburgh, Pennsylvania. 

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative. 


FINDING OF FACT

The Veteran's lumbar and thoracic paraspinal strain results in flexion limited by pain and loss of endurance to 65 degrees, but has not resulted in motion limited to 60 degrees or less of forward flexion of thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar and thoracic paraspinal strain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Rating for Lumbar and Thoracic Paraspinal Strain

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In a February 2009 rating decision, the Veteran was awarded service connection for lumbar and thoracic paraspinal strain, and granted an initial evaluation of 10 percent effective October 1, 2008.  The Veteran's disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a.

The General Formula provides that an evaluation of 10 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  For VA compensation purposes, ankylosis is defined as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).      

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).

After reviewing the entire claims file, the Board finds that the Veteran's thoracolumbar disability only approximated the criteria for a 10 percent rating throughout the appeal but not higher.  Specifically, the Board finds that his lumbar and thoracic paraspinal strain has not resulted in motion limitation to 60 degrees or less of forward flexion of thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Veteran's VA treatment records show that he has received medical treatment for conditions related to his spine during service.  Specifically, VA chiropractic treatment notes from September 2006 show that his lumbosacral spine exhibited muscle spasms over the iliolumbar and sacrospinal regions, and that his lumbosacral spine motion was normal.  Subsequently, VA treatment records have identified a variation of these symptoms and back pain leading up to his separation from service in September 2008.

The Veteran was afforded a VA examination in September 2008, during which he had forward flexion to 78 degrees, with pain beginning at 65 degrees of flexion; extension to 25 degrees with pain beginning at 15 degrees of extension; left lateral bending to 30 degrees with pain beginning at 15 degrees; right lateral bending to 30 degrees with pain beginning at 20 degrees, and bilateral rotation to 45 degrees.  Due to the Veteran's mild pain and mildly impaired endurance, the examiner adjusted his results in the following ways: forward flexion to 72 degrees, extension to 18 degrees, bilateral bending to 25 degrees, and bilateral rotation to 45 degrees.  These results give the Veteran a combined range of motion of the thoracolumbar spine of 230 degrees.  

The examiner noted that the Veteran's spine exhibited mild or moderate lumbar curve reversal and that the September 2008 lumbar spine x-ray and thoracic spine radiographic examination were normal.  Additionally, the examiner determined that the Veteran had a normal gait with no limping, listing, foot drop, or foot drag, and that there were no spasms in the thoracic spine.  The examiner then stated that no other abnormalities were noted and that everything was normal.  After reviewing the Veteran's claims file and taking down his medical history, the examiner diagnosed the Veteran with a lumbar sprain with recurrent pain and a thoracic paraspinal strain with episodic pain.  The Board finds the examiner's diagnoses and opinions to be highly probative because of expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.

In an Appeal to the Board of Veterans' Appeals (Form 9), received by the Board in January 2010, the Veteran contended that he should receive a higher than 10 percent rating for his lower back because, in relation to all of the disabilities he has received service-connection for, this disability has caused the most impact on his life.  He stated that he has not been able to perform many activities and has been guarded in many other actions due to this lower back disability.  Moreover, he relayed that he has had to perform exercises and physical therapy treatments to maintain as much function as possible, and that this injury has substantially reduced his quality of life. 

VA requested another VA examination in relation to the present claim in August 2013 and notified the Veteran by letter dated August 2013 of the consequences of failing to report to the examination.  The letter informed the Veteran that when "a claimant, without good cause, fails to report for an examination or re-examination, the claim shall be rated on the evidence of record, or even denied."  See 38 C.F.R. § 3.655.  The Veteran failed to report to the VA examination, which was scheduled for October 2013, and he has not shown good cause for his absence.  Thus, the Board must rate his claim for an increased rating based upon the evidence of record, namely, the September 2008 VA examination, statements made by the Veteran and his representative, and his military service records. 

In a July 2014 statement, the Veteran's representative contended that although the Veteran did not report to the most recent VA examination, the evidence of record is evenly balanced as to require the resolution of reasonable doubt in the Veteran's favor.  Likewise, in a September 2014 Informal Hearing Presentation, the representative contended that the Veteran's lumbar and thoracic paraspinal strain disability has worsened and is much more debilitating than when it was previously evaluated. 

The Veteran's contentions and those of his representative, regarding his lumbar and thoracic paraspinal strain have been considered and there is no question that they honestly believe that he is entitled to a higher rating.  They contend that the Veteran's disability has gotten worse since the September 2008 examination; however, they do not provide the Board with specific range of motion results necessary to determine a rating for VA purposes.  VA attempted to discover these results by scheduling the Veteran for a VA examination in October 2013, to which he failed to report.  Thus, the medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic testing, such as range of motion testing, to be accomplished by physical examination or other medical procedures.

Based on the foregoing, the Board finds that throughout the initial rating period on appeal, the Veteran's service-connected lumbar and thoracic paraspinal strain has not warranted a rating greater than 10 percent.  Specifically, while medical progress notes during service document instances of muscle spasms in his back, the September 2008 VA examiner found no spasms in relation to the thoracic spine paraspinal strain and noted that the Veteran's gait and posture were normal.  Moreover, although the examiner noted that the Veteran's spine exhibited mild or moderate lumbar curve reversal, which may qualify as an abnormal spinal contour; it was not due to muscle spasms or guarding.  Thus, the Veteran has not had muscle spasms or guarding severe enough to result in abnormal gait or spinal contour.  Additionally, the Board finds that his lumbar and thoracic paraspinal strain has not resulted in limited motion of 60 degrees or less of forward flexion of the thoracolumbar spine, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or any other symptoms for a higher rating. 

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See Deluca, 8 Vet. App. at 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.

In the September 2008 VA examination, the examiner specifically performed  DeLuca testing on the Veteran and considered those factors in determining the Veteran's range of motion results and observations of mild pain and mildly impaired endurance.  As noted, even with consideration of functional loss, loss of motion did not approximate levels required for a 20 percent evaluation.  As such, the Board finds the DeLuca factors have been explicitly considered by the Board and the medical evidence of record, and a higher rating is not warranted based upon additional functional loss. 

Finally, the Board finds that the disability does not result in intervertebral disc syndrome (IVDS).  X-rays and MRI results showed mild disc bulging, but no IVDS.  As such, a higher rating under the schedule for rating IVDS is not for application.  38 C.F.R. § 4.71a.  In addition, the VA examiner did not find any related neurologic complications.  As such, a separate rating is not warranted.  

Accordingly, the Board concludes that the Veteran's lumbar and thoracic paraspinal strain has been 10 percent disabling, and no more, throughout the entire initial rating period on appeal.


Extraschedular Consideration

The Board has also considered whether referral for one or more extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his thoracolumbar disability on the basis of limitation of motion, to include as due to pain and weakness; thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain and weakness - are contemplated by the provisions of the rating schedule and the September 2008 VA examiner specifically addressed the DeLuca factors during the examination. 

As the Veteran's disability pictures are contemplated by the rating schedule, the assigned schedular evaluations are adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's lumbar and thoracic paraspinal strain, and referral for consideration of an extra-schedular evaluation is not warranted.

Therefore, as the preponderance of the evidence is against an initial rating in excess of 10 percent for lumbar and thoracic paraspinal strain, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

Of course, should competent medical evidence show more severe symptoms of his thoracolumbar spine disability in the future, the Veteran is certainly free to file a claim for an increased rating for that disability.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2008, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Although not required, the Board provided additional notification to the Veteran in the form of an August 2013 letter indicating that VA had requested a medical examination for him and informing him of the consequences for failing to report to the examination.   

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  The duty to assist was further satisfied by a VA examination in September 2008, during which an examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  

Additionally, the Board requested another VA examination for the Veteran in August 2013, which was scheduled in October 2013.  The Veteran failed to report for this examination.  See 38 C.F.R. § 3.655 (explaining the consequences of a failure to report to a VA examination).  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating in excess of 10 percent for lumbar and thoracic paraspinal strain is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


